BRITT, Judge.
The record on appeal in this case and the record on appeal in the case of State v. Marquis DeLafayette Pitts (No. 7121SC76) were filed in this Court on the same day. Oral arguments were heard in both cases on the same day but by different panels of the Court. The records disclose that although de*364fendants Crosby and Pitts were charged with the same offenses, they were charged in separate bills of indictment and were tried separately before the same judge at the same session of the court. They were represented at trial by the same attorney and he represents them both in this Court. Evidence for the State was substantially the same in both cases. At his trial Pitts testified and presented testimony of another witness; at his trial defendant Crosby presented no evidence. They were found guilty of the same charges and the court imposed similar sentences.
Briefs filed in this Court by Pitts and defendant Crosby are virtually identical, raising the same questions. No error was found in the Pitts case and Chief Judge Mallard, writing the opinion in that case, reviewed the evidence and discussed each of the quesions raised. We have carefully reviewed the record in this case, with particular reference to the questions raised in the brief, but conclude that for the reasons stated in the opinion filed this day in the Pitts case, defendant Crosby’s trial was free from prejudicial error.
No error.
Judges Campbell and Hedrick concur.